Exhibit 10.3

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (hereinafter, this “Agreement”) is entered into as of
December 20, 2017, by and among EXCO RESOURCES, INC. (“Borrower”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors (the “Guarantors”), the LENDERS party
hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Agreement have the meanings assigned to such terms in the Credit Agreement
(as defined below).

RECITALS

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);

WHEREAS, the Borrower has notified the Administrative Agent that it is
projecting that it will fail to (a) make the payment due on December 20, 2017
under the 1.75 Lien Debt Documents, (b) make the payment due on December 29,
2017 under the Second Lien Debt Documents and (c) maintain (i) the minimum
liquidity required under Section 7.11(a) of the Credit Agreement as of the last
day of the fiscal quarter ended December 31, 2017, (ii) the Interest Coverage
Ratio required under Section 7.11(b) as of the last day of the fiscal quarter
ended December 31, 2017 and (iii) the leverage ratio required under
Section 7.11(c) of the Credit Agreement as of the last day of the fiscal quarter
ended December 31, 2017, which will, upon the occurrence thereof, in each case,
result in the occurrence of an Event of Default under clause (d) of Article IX
of the Credit Agreement (the “Specified Events of Default” and each
individually, a “Specified Event of Default”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders forbear from exercising their rights and remedies under the Loan
Documents arising as a result of the Specified Events of Default; and

WHEREAS, the Administrative Agent and the Required Lenders have agreed to
forbear from exercising their rights and remedies upon and subject to the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Specified Events of Default

1.01 Effect of Specified Events of Default. Each Credit Party hereby
acknowledges, confirms and agrees that (a) the Borrower may fail to (i) make the
payment due on December 20, 2017 under the 1.75 Lien Debt Documents, (ii) make
the payment due on December 29, 2017

 

Forbearance Agreement       Page 1



--------------------------------------------------------------------------------

under the Second Lien Debt Documents and (iii) maintain (A) the minimum
liquidity required under Section 7.11(a) of the Credit Agreement as of the last
day of the fiscal quarter ended December 31, 2017, (B) the Interest Coverage
Ratio required under Section 7.11(b) as of the last day of the fiscal quarter
ended December 31, 2017 and (C) the leverage ratio required under
Section 7.11(c) of the Credit Agreement as of the last day of the fiscal quarter
ended December 31, 2017 and (b) upon the occurrence thereof, each of the
Specified Events of Default will constitute an Event of Default under and as
defined in the Credit Agreement, entitling the Administrative Agent and the
Lenders to exercise their rights and remedies under the Loan Document.

1.02 No Other Known Defaults. Each party hereto acknowledges that, as of the
date of this Agreement, it has no knowledge of the existence on the date hereof
of any Defaults or Events of Default other than the Specified Events of Default.

ARTICLE II

Forbearance; Certain Agreements

2.01 Forbearance. Subject to the satisfaction of each condition precedent set
forth in Section 4.01 hereof, and in reliance upon the representations,
warranties and covenants of the Borrower and the Guarantor contained in this
Agreement and subject to the other terms and conditions of this Agreement, the
Administrative Agent and the Lenders hereby agree to forbear from exercising any
of their rights and remedies under the Loan Documents against any Credit Party
arising as a result of the Specified Events of Default (the “Forbearance”),
until the earlier to occur of (a) 11:59 p.m. (central time) on January 15, 2018,
(b) the occurrence or existence of a Default or Event of Default other than the
Specified Events of Default, (c) the occurrence of any default in the
performance by the Borrower or any other Credit Party with respect to the
obligations and covenants under this Agreement, (d) any forbearance granted
under the 1.5 Lien Notes Documents, the 1.75 Lien Debt Documents or the Second
Lien Debt Documents ceasing to be effective or otherwise terminates and (e) the
date this Agreement otherwise terminates pursuant to the terms and conditions
set forth herein (the “Forbearance Termination Date” and, the period during
which the Forbearance is in effect in accordance with the terms of this
Agreement, the “Forbearance Period”).

2.02 No Waiver; Reservation of Rights. Nothing contained in this Agreement shall
be construed as a waiver or forgiveness by the Administrative Agent or any
Lender of any Specified Event of Default, as a cure of any Specified Event of
Default, or, except as otherwise expressly provided herein, as a limitation or
restriction of the rights of the Administrative Agent and the Lenders to
exercise any available right or remedy in accordance with the Loan Documents
(x) with respect to any Specified Event of Default or (y) with respect to any
other Default or Event of Default under and as defined in the Credit Agreement,
whether now existing or hereafter occurring, as against or with respect to any
Person, including the Borrower and the Guarantor. The Forbearance and the
Forbearance Period shall automatically terminate on the Forbearance Termination
Date without further notice, and at any time from and after the Forbearance
Termination Date, the Administrative Agent and the Lenders shall be entitled to
exercise their rights and remedies under the Loan Documents without further
notice, including with respect to any Specified Event of Default.

 

Forbearance Agreement    Page 2   



--------------------------------------------------------------------------------

2.03 Binding Effect of Loan Documents. Except as limited and/or modified by this
Agreement, the Loan Documents shall be deemed to be in full force and effect,
including during the Forbearance Period, and all provisions of the Loan
Documents relating to the rights and remedies of the Administrative Agent and
the Lenders shall continue to be in effect until such time as all Obligations
have been finally paid in full in cash and the Credit Agreement has been
terminated in accordance with the terms thereof.

ARTICLE III

Other Agreements

3.01 Loans and Letters of Credit. By signing below the Borrower hereby
acknowledges and agrees that so long as the Forbearance is in effect, and so
long as any Default or Event of Default (including any Specified Event of
Default) exists, (i) the Lenders shall have no obligation to make any Loans and
(ii) the Issuing Bank shall have no obligation to issue, amend, renew or extend
any Letter of Credit.

3.02 Forbearance Fee. To the extent all Obligations have not been finally paid
in full in cash on or before the Forbearance Termination Date, the Borrower
shall pay to the Administrative Agent a forbearance fee equal to $750,000 for
the pro rata benefit of the Lenders who have executed this Agreement and
delivered their executed signature page to the Administrative Agent no later
than 5:00 p.m. (Dallas, Texas time) on December 20, 2017, which forbearance fee
shall be fully earned and shall be due and payable in full on January 19, 2018
if any Obligations remain outstanding on such date.

ARTICLE IV

Conditions Precedent and Additional Covenants

4.01 Conditions to Effectiveness. Notwithstanding anything herein to the
contrary, the Forbearance shall be effective upon the satisfaction of each of
the conditions set forth in this Section 4.01:

(a) Execution and Delivery. Each Credit Party, the Administrative Agent and the
Lenders (or at least the requisite percentage thereof) shall have executed and
delivered this Agreement;

(b) DIP Financing Commitment. The Borrower shall have delivered to the
Administrative Agent and the Lenders a fully executed copy of a commitment
letter for a senior secured debtor-in-possession credit facility (the “DIP
Commitment”) that sets forth, among other things, (i) a fully underwritten
commitment, expiring no earlier than January 19, 2018, to provide Indebtedness
in an aggregate amount of at least $250,000,000, (ii) as a condition precedent
to such credit facility, that all Obligations under the Loan Documents be paid
in full in cash and (iii) restrictions on the Borrower’s right or ability to, or
an agreement by the Borrower that it will not, prior to January 19, 2018, seek,
solicit, or enter into any discussions or agreements in respect of any similar
debt financing with any other Person(s);

 

Forbearance Agreement    Page 3   



--------------------------------------------------------------------------------

(c) Fees. The Borrower shall have paid to the Administrative Agent a work fee
equal to $375,000 for the pro rata benefit of the Lenders who have executed this
Agreement and delivered their executed signature page to the Administrative
Agent no later than 5:00 p.m. (Dallas, Texas time) on December 20, 2017;

(d) Junior Lien Forbearance Agreements. The Borrower shall have delivered to the
Administrative Agent (i) a fully executed copy of a forbearance or similar
agreement whereby the majority holders of the 1.5 Lien Notes shall have agreed
to forbear during the Forbearance Period from exercising any remedies with
respect to any Specified Event of Default and (ii) a fully executed copy of a
forbearance or similar agreement whereby the majority holders of the 1.75 Lien
Debt shall have agreed to forbear during the Forbearance Period from exercising
any remedies with respect to any Specified Event of Default, and in each case,
such agreement shall be on terms and conditions reasonably acceptable to the
Administrative Agent; and

(e) Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to this Agreement and the
transactions provided for herein as the Administrative Agent or its counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

4.02 Covenants Upon Which Continuing Effectiveness of Forbearance is
Conditioned. In addition to and not in limitation of any other provision of this
Agreement, unless each of the following covenants shall be and shall continue to
be fully satisfied, the Forbearance shall terminate automatically pursuant to
Section 2.01 hereof (each covenant being separate and independent of each other
covenant, such that the satisfaction of any one or more, or the waiver of
satisfaction any one or more, shall not affect the absolute obligation of the
Borrower and the other Credit Parties to satisfy each separate covenant), and
the failure to comply with each of the following covenants shall constitute an
Event of Default under the Credit Agreement and the other Loan Documents without
any cure or grace period:

(a) The representations and warranties contained in this Agreement shall be true
and correct in all material respects.

(b) The Borrower and each other Credit Party shall strictly comply at all times
with the terms and provisions of this Agreement and the other Loan Documents,
including all provisions thereof that restrict the rights of the Borrower from
taking certain actions or making certain payments once a Default or Event of
Default occurs.

(c) Unless otherwise waived or modified by the Administrative Agent in its sole
discretion, on Wednesday or Thursday of each week during the Forbearance Period,
the Borrower shall provide the Administrative Agent an update on the Borrower’s
progress with respect to its restructuring plan in detail reasonably
satisfactory to the Administrative Agent.

(d) The DIP Commitment shall be in full force and effect at all times during the
Forbearance Period and shall not have been terminated in accordance with its
terms or otherwise.

 

Forbearance Agreement    Page 4   



--------------------------------------------------------------------------------

4.03 Failure of Covenant/Condition. The termination or expiration of the
Forbearance Period shall release the Administrative Agent and the Lenders from
any obligation arising hereunder, shall entitle the Administrative Agent and the
Lenders to exercise any and all of their rights and remedies available under any
of the Loan Documents and applicable law. Following the date that the
Forbearance shall become effective, the failure of the Borrower and each other
Credit Party to satisfy or continue to satisfy any covenant or other condition
in this Agreement shall constitute an Event of Default under and as defined in
the Credit Agreement and a default under this Agreement, shall result in the
automatic termination of the Forbearance Period as set forth in Section 2.10 of
this Agreement and shall entitle the Administrative Agent and the Lenders to
exercise any and all of their rights and remedies under any of the Loan
Documents or at law or in equity, including with respect to the Specified Events
of Default.

ARTICLE V

No Waiver; Acknowledgement and Reaffirmation

5.01 No Waiver. Nothing contained herein shall be construed as a waiver by the
Administrative Agent or any Lender of any covenant or provision of the Credit
Agreement, the other Loan Documents, this Agreement, or of any other contract or
instrument between the Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, and the failure by the Administrative
Agent or the Lenders at any time or times hereafter to require strict
performance by the Borrower or any other Credit Party of any provision thereof
shall not waive, affect or diminish any right of the Administrative Agent or the
Lenders to thereafter demand strict compliance therewith. The Administrative
Agent and the Lenders hereby reserve all rights granted under the Credit
Agreement, the other Loan Documents, this Agreement and any other contract or
instrument between the Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand. This Agreement is not to be construed
as a cure, waiver or forgiveness of the Specified Events of Default or of any
other Default or Event of Default under and as defined in the Credit Agreement
now existing or hereafter arising.

5.02 Reaffirmation of Security Interests. Each Credit Party hereby acknowledges,
confirms and agrees that (a) pursuant to the Loan Documents, the Administrative
Agent, for the benefit of the Secured Parties, holds first priority, fully
enforceable, nonavoidable, valid and duly perfected security interests in and
Liens upon the Collateral, subject only to Liens permitted under Section 7.02 of
the Credit Agreement, and (b) such security interests and Liens secure all of
the Obligations now or hereafter incurred. Each Credit Party hereby reaffirms
its obligations under each of the Security Instruments, in each case as amended
or modified to date, to which it is a party.

ARTICLE VI

Ratifications, Representations and Warranties

6.01 Ratifications. For the period during which the Forbearance is effective,
the terms and provisions set forth in this Agreement shall modify and supersede
all inconsistent terms and provisions set forth in the Credit Agreement and the
other Loan Documents, and, except as

 

Forbearance Agreement    Page 5   



--------------------------------------------------------------------------------

expressly modified and superseded by this Agreement, the terms and provisions of
the Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Each Credit Party hereby agrees that
the Credit Agreement, as amended hereby, and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

6.02 Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Agreement have been authorized by all requisite
corporate action on the part of the Borrower and will not violate the
organizational documents or governing documents of such Credit Party; (b) the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to any earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date; (c) other than the Specified Events
of Default, no Default or Event of Default under and as defined in the Credit
Agreement has occurred and is continuing; (d) other than the Specified Events of
Default, the Credit Parties are in full compliance with all covenants and
agreements contained in the Credit Agreement and the other Loan Documents,
unless such compliance has been specifically waived in writing by the
Administrative Agent and the Lenders (or at least the required percentage
thereof); (e) such Credit Party has not amended its organizational documents or
governing documents since the Effective Date of the Credit Agreement; and
(f) such Credit Party, at the Administrative Agent’s reasonable request, shall
promptly execute or cause to be executed and shall deliver to the Administrative
Agent any and all documents, instruments and agreements deemed necessary by the
Administrative Agent to give effect to or carry out the terms or intent of this
Agreement.

ARTICLE VII

Miscellaneous Provisions

7.01 Survival of Representations and Warranties. All representations and
warranties made in this Agreement, the Credit Agreement or any other Loan
Document, including, without limitation, any document furnished in connection
with this Agreement, shall survive the execution and delivery of this Agreement,
and no investigation by the Administrative Agent or any closing shall affect
such representations and warranties or the right of the Administrative Agent and
the Lenders to rely upon them.

7.02 Expenses of Administrative Agent. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of the Administrative Agent’s legal counsel, and
all costs and expenses incurred by the Administrative Agent in connection with
the enforcement or preservation of any rights under the Credit Agreement or any
other Loan Documents, including, without limitation, the costs and fees of the
Administrative Agent’s legal counsel and financial advisors.

 

Forbearance Agreement    Page 6   



--------------------------------------------------------------------------------

7.03 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7.04 Successors and Assigns; No Third Party Beneficiaries. This Agreement is
binding upon and shall inure to the benefit of each party hereto and their
respective successors and assigns, provided that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and the Lenders. Except as expressly
provided in the preceding sentence, neither this Agreement nor any of the
provisions hereof shall inure to the benefit of any Person other than the
parties hereto.

7.05 No Duress. This Agreement has been entered into without force or duress, of
the free will of each Credit Party and such Credit Party’s decision to enter
into this Agreement is a fully informed decision and such Credit Party is aware
of all legal and other ramifications of such decision.

7.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Delivery
of an executed counterpart to this Agreement by facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart to this
Agreement.

7.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or the Lenders (or any portion thereof) to or for any
breach of or deviation from any covenant or condition by the Borrower shall be
deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

7.08 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

7.09 APPLICABLE LAW. THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

7.10 FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE
DATE THIS AGREEMENT IS EXECUTED. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY EACH PARTY HERETO.

 

Forbearance Agreement    Page 7   



--------------------------------------------------------------------------------

7.11 RELEASE. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” (AS DEFINED IN THE CREDIT AGREEMENT) OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE ADMINISTRATIVE
AGENT OR ANY LENDER. EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH OF
THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT
CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (THE “RELEASEES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY
(“CLAIMS”), ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT
IS EXECUTED, WHICH SUCH CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST ANY SUCH
RELEASEE, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, IN CONNECTION
WITH THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.

7.12 COVENANT NOT TO SUE. EACH CREDIT PARTY HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT
WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY
RELEASEE ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH
CREDIT PARTY PURSUANT TO SECTION 7.10 ABOVE. IF ANY CREDIT PARTY VIOLATES THE
FOREGOING COVENANT, SUCH CREDIT PARTY, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, AND ITS PRESENT AND FORMER SHAREHOLDERS, AFFILIATES, SUBSIDIARIES,
DIVISIONS, PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND
OTHER REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND
COSTS INCURRED BY ANY RELEASEE AS A RESULT OF SUCH VIOLATION.

7.13 Reviewed by Attorneys. Each Credit Party represents and warrants to the
Administrative Agent and the Lenders that it (a) understands fully the terms of
this Agreement

 

Forbearance Agreement    Page 8   



--------------------------------------------------------------------------------

and the consequences of the execution and delivery of this Agreement, (b) has
been afforded an opportunity to discuss this Agreement with, and have this
Agreement reviewed by, such attorneys and other persons as such Credit Party may
wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.

7.14 Loan Document. This Agreement shall be deemed to constitute a Loan Document
for all purposes and in all respects.

[Signature Pages Follow]

 

Forbearance Agreement    Page 9   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO LAND COMPANY, LLC

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer EXCO OPERATING COMPANY, LP

By:   EXCO Partners OLP GP, LLC,
its general partner

  By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP

By:   EXCO Partners GP, LLC,
its general partner

       By:  

/s/ Tyler Farquharson

       Name:   Tyler Farquharson        Title:   Vice President, Chief Financial
Officer and Treasurer

RAIDER MARKETING GP, LLC By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer

RAIDER MARKETING, LP

By:   Raider Marketing GP, LLC
its general partner

       By:  

/s/ Tyler Farquharson

       Name:   Tyler Farquharson        Title:   Vice President, Chief Financial
Officer and Treasurer

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank By:  

/s/ David M. Morris

Name:   David M. Morris Title:   Authorized Officer

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

  /s/ C. Mark Hedrick

Name:   C. Mark Hedrick Title:   Managing Director

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

  /s/ Bryan McDavid

Name:   Bryan McDavid Title:   Director

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

By:  

  /s/ Melissa Guzmann

Name:   Melissa Guzmann Title:   Director

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender

By:  

  /s/ Craig Pearson

Name:   Craig Pearson Title:   Associate Director

 

By:  

  /s/ Darlene Arias

Name:   Darlene Arias Title:   Director

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

NATIXIS,

as a Lender

By:  

  /s/ Brice Le Foyer

Name:   Brice Le Foyer Title:   Director

 

By:  

  /s/ Vikram Nath

Name:   Vikram Nath Title:   Director

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

  /s/ Chris Lam

Name:   Chris Lam Title:   Authorized Signatory

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

  /s/ Mark Brewster

Name:   Mark Brewster Title:   Vice President

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender

By:  

  /s/ Juli Bieser

Name:   Juli Bieser Title:   Managing Director

 

By:  

  /s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

EXCO - Forbearance Agreement    Signature Page   